Citation Nr: 0024175	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, as residuals 
of a head injury from a motor vehicle accident.


REPRESENTATION

Appellant represented by:	Attorney Carol J. Ponton


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connnection for 
headaches as residuals of a head injury from a motor vehicle 
accident.  The veteran has since moved to within the 
jurisdiction of the RO in St. Petersburg, Florida.  The case 
came before the Board twice previously: in December 1997, 
when the veteran's service connection claim was remanded for 
further action by the RO; and in August 1999, when the 
service connection claim was denied.  The veteran pursued a 
further appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2000, based on a Joint 
Motion for Remand by the parties, the Court vacated the 
August 1999 Board decision and remanded the appeal to the 
Board for further evidentiary development. 


REMAND

As previously referenced, the veteran and VA submitted a 
Joint Motion for Remand of the veteran's service connection 
claim for headaches following his appeal of the Board's 
August 1999 denial of the service connection claim.  The 
Court has ordered the remand of the case, consistent with 
this Joint Motion.  The parties have agreed that the evidence 
regarding the etiology of the veteran's headaches is 
equivocal, and that another VA examination is necessary to 
ascertain the exact nature and etiology of these headaches.  
The parties have also agreed that medical authority comment 
is needed to assess the significance, for this service 
connection claim, of the November 1974 reenlistment 
examination, as well as the 1971, 1975, 1977 and 1978 
examination reports, all of which note the presence of a 
headache condition.   

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his headache 
condition from July 1970 to the present.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded him for his headache condition 
since July 1970, and not previously 
received on record.  

3.  The RO should afford the veteran the 
opportunity for a VA examination of his 
headache disability.  The examiner should 
describe the nature and etiology, if 
known, of the headache condition in 
detail.  The examiner should also 
reference, and make specific comment on 
the significance of, the November 1974 
reenlistment examination, as well as the 
1971, 1975, 1977 and 1978 examination 
reports, all of which note the presence 
of a headache condition.  The claims 
folder must be made available to the 
examiner.    

4.  The RO should then readjudicate the 
veteran's service connection claim for 
headaches, with consideration given to 
all of the evidence of record, and any 
additional medical evidence obtained by 
the RO pursuant to this remand.      

5.  If the claim is denied, in any 
respect, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he should assist the RO in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




